United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DALLAS/FORT WORTH
INTERNATIONAL AIRPORT, Coppell, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

Docket No. 11-360
Issued: October 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 3, 20101 appellant, through his representative, filed a timely appeal of a
May 10, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on May 10, 2010, the 180-day computation begins May 11, 2010. 180 days from May 11, 2010
was November 8, 2010. Since using November 30, 2010, the date the appeal was received by the Clerk of the
Board, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 3, 2010, which renders the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation effective
August 5, 2007 based on his capacity to earn wages in the constructed position of customer
service representative; and (2) whether appellant has met his burden of proof in modifying the
wage-earning capacity determination.
FACTUAL HISTORY
On May 27, 2004 appellant then a 32-year-old transportation security screener, filed a
traumatic injury alleging that on April 23, 2004 he developed lower back and left leg pains while
lifting and bending in the performance of duty. OWCP accepted his claim for lumbar strain and
herniated disc at L5-S1. Dr. Paul A. Vaughan, a Board-certified orthopedic surgeon, performed
a two-level laminectomy at L4-5 and L5-S1 and bilateral discectomy at L5-S1 on April 4, 2005.
On August 22, 2005 appellant underwent a revision microsurgical laminotomy and discectomy at
L4-5.
Appellant’s attending physician, Dr. Bryan S. Drazner, a physician Board-certified in
physical medicine and rehabilitation, completed a report on January 9, 2008 and stated that
appellant was capable of full-time gainful employment. He stated that appellant had obvious
disability posturing and symptom magnification as well as a rather significant discord between
objective findings and subjective complaints. Dr. Drazner stated that a functional capacity
evaluation demonstrated that appellant could perform medium physical demand work,
cooperating with lengthy periods of sitting, standing and walking as well as crawling, crouching,
kneeling, overhead reaching and fine motor skills. He stated that appellant was more limited on
climbing, squatting, bending and stooping. Dr. Drazner stated that appellant could lift and carry
48 pounds.
On January 13, 2006 OWCP referred appellant for vocational rehabilitation services.
Dr. Drazner completed duty status reports on January 9, February 6 and March 6, 2006 and
indicated that appellant could lift 20 pounds intermittently for eight hours a day and 5 pounds
continuously. He indicated that appellant could sit for 30 minutes continuously and 6 to 8 hours
intermittently; could stand continuously for 90 minutes and intermittently for 4 to 6 hours as well
as walking for 2 to 3 hours intermittently. Appellant could not climb, bend or stoop and could
kneel for one hour a day. He could twist intermittently for one or two hours and could pull and
push 25 pounds intermittently for 2 to 4 hours.
In a letter dated March 15, 2006, OWCP approved a prevocational training plan as a
computer operator/bookkeeper. Dr. Drazner expanded appellant’s restrictions on April 3, 2006
to include no overhead lifting over 20 pounds. Appellant enrolled in Eastfield College for
training in computer operations/bookkeeping beginning June 5, 2006. In a report dated
November 5, 2006, the vocational rehabilitation counselor indicated that appellant was not
performing well academically and dropping classes. She opined that a different career path
would be appropriate. Appellant stated that he wanted to go to truck driving school. The
vocational rehabilitation counselor informed him that truck driving would not be in keeping with
his sitting restriction and he indicated that he would discuss his abilities with Dr. Drazner.

2

In a report dated November 13, 2006, Dr. Drazner stated that appellant reported
difficulties with his computer certificate training and mentioned his desire to obtain his
commercial drivers license. He stated, “I have advised [appellant] due to regulations of the
Department of Transportation, he would not be eligible to utilize narcotic analgesic medication
and continue driving.” Dr. Drazner noted that appellant utilized hydrocodone two to three times
a day.
Dr. Wendy E. Goodwin, a physician Board-certified in physical medicine and
rehabilitation, and Dr. Drazner’s associate, examined appellant on December 15, 2006 and
diagnosed degenerative disc disease with multiple levels of lumbar spine involvement and
chronic back pain with long-term use of relatively high-dose narcotics. She did not alter
appellant’s work restrictions. Dr. Goodwin examined appellant on December 29, 2006 and noted
his report of depression which he stated was chronic since his injury. Appellant stated that he
had thoughts of hurting people all the time. Dr. Goodwin stated, “I do feel that [appellant] is
depressed and this is at least partly due to his disability secondary to his back pain.” She
maintained his work restrictions.
Appellant decided not to undergo further training and attend school full time. OWCP
stated that further training would not be approved and that his placement should be based on
transferable skills and medical restrictions.
In a report dated January 12, 2007, Dr. Goodwin stated that appellant reported thoughts
of hurting people. She noted that he felt that he was not mentally stable enough to be in school
full time, but when at home sat in his computer chair. Dr. Goodwin noted that appellant was
emotionally liable becoming angry and aggressive. She stated that he was advised to seek any
further medical care from the emergency room and was discharged from the practice.
The vocational rehabilitation counselor identified two positions as within appellant’s
physical restrictions and vocational training, security officer and customer service representative.
She stated that customer service representative positions were performed in sufficient numbers,
that physical demands were in the sedentary level of lifting up to 10 pounds, that appellant’s
seven years experience in dealing with the public while working as a security guard met the
specific vocational preparation of five to six months. The vocational rehabilitation counselor
listed the weekly wages as $386.00.
Appellant requested a change of physicians on February 19, 2007. The vocational
rehabilitation counselor provided appellant with job leads through April 29, 2007.
In a report dated May 10, 2007, appellant’s attending physician, Dr. Robert Chouteau, an
osteopath, noted appellant’s history of injury and resulting surgeries. He diagnosed traumatic
lumbar myositis, bilateral sacroiliac joint lumbar syndrome and failed back syndrome.
Dr. Chouteau stated that appellant was functioning at the light capacity, lifting 20 pounds. He
noted that appellant had difficulty sitting for long periods which caused pain pattern to the
lumbosacral region. Appellant also had problems bending, twisting and sitting for up to five
minutes with repetitive motion. Dr. Chouteau examined appellant on June 7, 2007 and stated
that he was still experiencing severe depression and anxiety with difficulty sleeping. He
recommended pain management.

3

In a letter dated June 25, 2007, OWCP proposed to reduce appellant’s compensation
benefits based on his capacity to earn wages as a customer service representative.
Dr. Chouteau examined appellant on July 11, 2007 following a June 29, 2007 magnetic
resonance imaging (MRI) scan, which did not demonstrate any change in his condition as
appellant continued to have a two millimeter (mm) disc bulge at L4-5 and L5-S1. He stated that
appellant was temporarily totally disabled.
By decision dated July 25, 2007, OWCP reduced appellant’s compensation benefits
based on his capacity to earn wages as a customer service clerk effective August 5, 2007. It
found that this position was medically and vocationally suitable and fairly and reasonably
represented his wage-earning capacity. OWCP found that appellant was capable of earning
$386.00 per week and that his current pay rate for the date-of-injury position was $650.76
resulting in 59 percent wage-earning capacity.
Dr. Chouteau examined appellant on August 8, 2007 and reviewed his May 3, 2007
functional capacity evaluation noting that appellant could function at a light 20 pounds physical
demand level. He opined that appellant was temporarily totally disabled.
Appellant requested a telephonic hearing on August 23, 2007. He submitted a report
from Dr. Chouteau dated September 4, 2007, finding that he was temporarily totally disabled.
Appellant returned to part-time work on October 3, 2007 performing maintenance for Aircraft
Composte, Inc.
On February 5, 2008 Dr. Steven L Wilson, an associate of Dr. Chouteau, examined
appellant and found that he had increasingly progressive problems in his lower back. He stated,
“He is encouraged to maintain his work activities at a reasonable pace.” In a note dated
February 21, 2008, Dr. Wilson stated that appellant was currently employed as maintenance
personnel working a 40-hour shift, 8 hours a day.
Appellant began a chronic pain management program as directed by Dr. Matt Sloan, a
Board-certified anesthesiologist, with Dr. C.M. Schade, a physician Board-certified in pain
management. He underwent a functional capacity evaluation on September 23, 2008, which
found that appellant could sit and stand 30 minutes each in an 8-hour workday. The report
further stated that appellant could sit for 30 minutes and stand for 15 minutes at a time without
needing to change positions. Appellant could lie down for eight hours a day. He could not
crawl, climb crouch or kneel and only occasionally bend, squat, reach up and stoop. Appellant’s
maximum weight for lifting was 20 pounds. His limitations were due to pain to the right leg and
lower back. Dr. Schade recommended an additional six weeks of treatment for chronic pain on
November 13, 2008. She requested an additional six weeks of pain management on
January 8, 2009.
Dr. Robert J. Henderson, a Board-certified orthopedic surgeon, completed a report on
April 6, 2009 diagnosing spondylosis, discogenic pain L4-5, L5-S1 with right leg radiculopathy.
He stated that appellant was a potential candidate for surgery and recommended a two-level 360
at L4-5 and L5-S1.

4

Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon, examined appellant on
April 10, 2009 and noted that appellant had consulted with Dr. Henderson on April 3, 2009 and
Dr. Henderson’s recommendation of a 360 fusion surgery of the back. He stated that appellant
was unable to sit for prolonged periods. On May 18, 2009 Dr. Shade stated that appellant was
off work under workers’ compensation since 2008 through Dr. Schade. He again noted that
appellant was unable to sit for prolonged periods. In a note dated August 19, 2009, Dr. Shade
diagnosed lumbar strain, chronic with bilateral lower extremity radiculopathy, failed back and
depression.
Appellant testified at the oral hearing on August 28, 2009. He stated that he was unable
to perform the assigned vocational rehabilitation plan as he could only sit from 20 to 30 minutes.
Appellant stated that he worked part-time light duty for Aircraft Composite from fall 2007 for
six or seven months. He had no employment since 2008.
Following the oral hearing, appellant submitted a note from Dr. Shade dated
September 23, 2009, which opined that appellant was unable to sit for prolonged periods. He
also submitted documentation regarding his psychological condition from a licensed professional
counselor.
By decision dated October 23, 2009, the hearing representative found that the wageearning capacity determination was appropriate.
Appellant requested reconsideration on February 9, 2010. His representative argued that
OWCP had failed to consider a change in appellant’s condition, the diagnosis of depression as
stated by Dr. Chouteau, OWCP failed to provide Dr. Chouteau with the constructed position
description and failed to discuss the effect of appellant’s failure to complete vocational
rehabilitation training. Appellant resubmitted a report dated June 7, 2007 from Dr. Chouteau and
a report from Dr. Shade repeating his previous findings and conclusions in a note dated
January 15, 2010.
By decision dated May 10, 2010, OWCP found that appellant had not established that the
July 25, 2007 decision should be modified.3
LEGAL PRECEDENT -- ISSUE 1
Section 8115 of FECA4 provides that wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or the
employee has no actual earnings, his wage-earning capacity is determined with due regard to the
nature of his injury, the degree of physical impairment, his usual employment, his age, his

3

The Board notes that OWCP issued a decision dated October 26, 2010 finding that appellant’s compensation
benefits should be suspended until he completed a report of earnings. As appellant’s representative did not request
review of this decision, the Board will not review this decision of OWCP in this appeal.
4

5 U.S.C. §§ 8101-8193, 8115.

5

qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.5
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized by
OWCP for selection of a position, listed in the Department of Labor’s Dictionary of Occupational
Titles or otherwise available in the open market, that fits that employee’s capabilities with regard to
his physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick6 will result in the percentage of the employee’s loss of
wage-earning capacity. The basic rage of compensation paid under FECA is 66 2/3 percent of the
injured employee’s monthly pay.7
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.8 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.9 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.10
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for lumbar strain and herniated disc at L5-S1.
Appellant underwent two spinal surgeries. The employing establishment was unable to provide
an appropriate limited-duty position for him and he underwent vocational rehabilitation.
Appellant was unable to obtain employment. On July 25, 2007 OWCP issued a wage-earning
capacity determination based on the constructed position of customer service clerk effective
August 5, 2007. It determined that this position was medically and vocationally suitable for
appellant. OWCP found that appellant was capable of earning $386.00 per week and he had 59
percent wage-earning capacity. Appellant disagreed with this decision and alleged that the
position was neither vocationally or medically suitable.
Appellant’s attending physician, Dr. Drazner listed appellant’s work abilities as lifting 20
pounds intermittently for eight hours a day and 5 pounds continuously. He indicated that
5

N.J., 59 ECAB 171, 175 (2007).

6

5 ECAB 376 (1953).

7

Karen L. Lonon-Jones, 50 ECAB (1999).

8

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
9

K.R., supra note id.; Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); Roy Matthew Lyon, 27 ECAB 186,
190 (1975).
10

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

6

appellant could sit for 30 minutes continuously and six to eight hours intermittently; could stand
continuously for 90 minutes and intermittently for four to six hours as well as walking for two to
three hours intermittently. Dr. Drazner found that appellant could not climb, bend or stoop and
could kneel for only one hour a day. He stated that appellant could twist intermittently for one or
two hours and could pull and push 25 pounds intermittently for two to four hours. Dr. Drazner
and his associate Dr. Goodwin supported these restrictions through December 15, 2006.
Following the dissolution of appellant’s relationship with Dr. Drazner, appellant’s
physician, Dr. Chouteau, found on May 10, 2007 that appellant was functioning at the light
capacity, lifting 20 pounds. He noted that appellant had difficulty sitting for long periods and
problems bending, twisting and sitting for up to five minutes with repetitive motion.
Dr. Chouteau examined appellant on June 7, 2007 and stated that he was still experiencing
severe depression and anxiety with difficulty sleeping. On July 11, 2007 he reviewed appellant’s
June 29, 2007 MRI scan and noted that appellant continued to have a two mm disc bulge at L4-5
and L5-S1. Dr. Chouteau stated that appellant was temporarily totally disabled. He did not
explain how appellant’s condition had changed and did not offer any explanation for his opinion
that appellant was totally disabled.
The vocational rehabilitation counselor identified the position of customer service
representative as within appellant’s physical and vocational abilities. She concluded that
customer service representative positions were performed in sufficient numbers in appellant’s
commuting area to make the position reasonably available. The vocational rehabilitation
counselor noted that the physical demands of the position were in the sedentary level of lifting up
to 10 pounds which was within his work restrictions. She further found that appellant’s seven
years experience in dealing with the public while working as a security guard met the specific
vocational preparation of five to six months. The vocational rehabilitation counselor listed the
weekly wages as $386.00.
The Board finds that the July 25, 2007 wage-earning capacity was determined with due
regard to the nature of appellant’s injury, the degree of physical impairment, his usual
employment, his age, his qualifications for other employment and the availability of suitable
employment. The medical evidence from Dr. Drazner as well as that initially received from
Dr. Chouteau supported that appellant was capable of sedentary work. The Board notes that
Dr. Chouteau did not explain why or how he felt that appellant’s condition had worsened between
June 7 and July 11, 2007 such that he was no longer capable of performing any work. Without
some medical explanation of the changes in appellant’s condition, the Board finds that the July 11,
2007 note is not sufficient to established that the constructed position was not without his physical
abilities. A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.11 The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the opinion offered.12 As Dr. Chouteau did not
provide any medical reasoning in support of his conclusion that appellant was temporarily totally
disabled and due to this deficiency this report is of limited probative value.
11

T.F., 58 ECAB 128 (2006).

12

A.D., 58 ECAB 149 (2006).

7

The Board further finds that the record establishes that appellant met the specific vocational
requirements of the position of customer service representative through his prior employment
working with the public as a security guard. In addition, the Board notes that the vocational
rehabilitation counselor found that the position was reasonable available in appellant’s commuting
area.
Before the hearing representative, appellant argued that he was not capable of performing
the constructed position of customer service representative as he could not sit for more than 30
minutes. He submitted additional medical reports from Dr. Chouteau dated August 8 and
September 4, 2007 stating that appellant was totally disabled. However, Dr. Chouteau reviewed
appellant’s May 3, 2007 functional capacity evaluation and stated that appellant could function at
a light 20 pounds physical demand level. The Board is again unable to determine why and how
Dr. Chouteau reached the conclusion that appellant was totally disabled.
On February 5 and 21 2008 Dr. Wilson examined appellant and found that he had
increasingly progressive problems in his lower back. However, he stated that appellant was
currently employed as maintenance personnel working a 40-hour shift 8 hours a day. Appellant
also underwent an additional functional capacity evaluation dated September 23, 2008 found that
he could only sit and stand for 30 minutes a day during an 8-hour workday and that he could sit
for 30 minutes and stand for 15 minutes without needing to change positions. He was unable to
crawl, climb crouch or knee and only occasionally bend, squat, reach up and stoop. Appellant
was limited to lifting 20 pounds. Dr. Shade completed reports on April 10, May 18 and
August 19, 2009 and stated that appellant was unable to sit for prolonged periods. Due to
appellant’s employment in the private sector as a maintenance employee, the Board is unable to
conclude his increased work restrictions and described in the functional capacity evaluation and
reports from Drs. Wilson and Shade are due to the original injury rather than related to his new
employment. Without a complete and accurate history and opinion regarding the relationship of
appellant’s current condition to his accepted employment injury, these reports are not sufficient
to establish that the wage-earning determination issued on July 25, 2007 was in error.
Appellant also submitted medical evidence from Drs. Henderson and Shade diagnosing
spondylosis, discogenic pain L4-5, L5-S1 with right leg radiculopathy and recommending a
two-level 360 at L4-5 and L5-S1. Dr. Shade also opined that appellant was unable to sit for
prolonged periods. As noted above, these reports do not provide a complete history of injury
including appellant’s private sector employment and offer a detailed statement that his current
condition was rendered him incapable of performing the selected position. As these reports do
not contain the necessary factual basis and medical reasoning, the reports are not sufficient to
establish that the July 25, 2007 wage-earning capacity determination was erroneous.
LEGAL PRECEDENT -- ISSUE 2
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was
erroneous.13 OWCP’s procedure manual provides that, if a formal loss of wage-earning capacity
13

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

8

decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance, the claims examiner will need
to evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity.14 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.15
ANALYSIS -- ISSUE 2
Following the hearing representative’s October 23, 2009 decision finding that, the
July 25, 2007 wage-earning capacity determination was appropriate, appellant requested
reconsideration. Appellant’s representative argued that appellant had sustained a material
change in the nature and extent of his injury-related condition as he had developed depression.
His representative also argued that OWCP failed to provide Dr. Chouteau with the constructed
position description and failed to discuss the effect of appellant’s failure to complete vocational
rehabilitation training. By decision dated May 10, 2010, OWCP reviewed the merits of
appellant’s claim and found that he had not established that the July 25, 2007 decision should be
modified.
In support of his request for reconsideration, appellant alleged that the original wageearning capacity determination was in error as Dr. Chouteau had not reviewed the position
description for the constructed position and as OWCP failed to discuss the implications of
appellant’s failure to complete vocational rehabilitation training. The Board finds that appellant
has not established that the original decision was in error. While OWCP did not provide
Dr. Chouteau with the physical requirements of the selected position, he initially supported
appellant’s ability to perform light-duty work and returned to this conclusion after OWCP issued
the wage-earning capacity determination. As noted above, it was only for a brief period of time
from July to August that Dr. Chouteau indicated that appellant was totally disabled and he did
not provide medical reasoning supporting his change in work restrictions. Furthermore,
appellant returned to light-duty work on October 3, 2007. As Dr. Chouteau did not provide any
support medical reasoning or physical findings as the basis for his opinion, the Board finds that
appellant has not established that the original wage-earning capacity determination was in error.
Appellant has also alleged a change in the nature and extent of his injury-related
condition asserting that he developed depression as a result of his accepted employment injury
and that this condition preventing him from performing the selected position. Drs. Drazner and
Goodwin initially diagnosed appellant with depression in December 29, 2006. These physicians
did not alter appellant’s work restrictions or otherwise indicate any disability associated with this
condition. Dr. Chouteau examined appellant on June 7, 2007 and included a diagnosis of
depression. At this time he continued to support appellant’s ability to work with restrictions.
Appellant’s diagnosis of depression does not represent a material change in his injury-related
condition not considered by OWCP. At the time of the original wage-earning capacity
determination, he had received this diagnosis and his treating physicians did not find this
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See also FECA Transmittal 10-01 (issued October 5, 2009).
15

Selden H. Swartz, 55 ECAB 272, 278 (2004).

9

condition disabling. The Board finds that appellant has not submitted the necessary medical
evidence to establish that this condition is causally related to his accepted employment injury and
constitutes a material change in the nature and extent of his injury-related condition.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation benefits based
on his capacity to earn wages as a customer service representative. The Board further finds that
he has not met his burden of proof to modify the July 25, 2007 wage-earning capacity
determination.
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

